Citation Nr: 1117876	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a low back disability, including as secondary to the Veteran's service-connected bilateral pes planus.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to July 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated in a February 2008, and the RO in Cleveland, Ohio, dated in July 2008.  In its February 2008 decision, the RO increased the evaluation assigned for the Veteran's bilateral pes planus to 30 percent, effective August 23, 2007; denied entitlement to service connection for a low back disability, including as secondary to the Veteran's service-connected pes planus; denied entitlement to service connection for bilateral hearing loss; and denied entitlement to service connection for tinnitus.  Thereafter, in a July 2008 decision following the receipt of additional VA treatment records, the RO confirmed and continued the 30 percent rating assigned to the Veteran's bilateral pes planus; declined to reopen the Veteran's claim for entitlement to service connection for a low back disability; declined to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss; and declined to reopen the Veteran's claim for entitlement to service connection for tinnitus.  

In this regard, however, the Board notes that, as discussed in more detail below, insofar as the Veteran submitted a notice of disagreement (NOD) with respect to the February 2008 decision in April 2008 (i.e., within one year from the date that the RO mailed notice of the February 2008 determination), the February 2008 decision was not final at the time of the July 2008 decision, and as such, new and material evidence was not required to reopen his service connection claims.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.302(a), 20.1103.  Moreover, the Board highlights that new and material evidence received prior to the expiration of the appeal period is to be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.156(b).  Accordingly, in this case, because additional relevant VA treatment records were associated with the claims file only two months after the February 2008 decision (i.e., within the appeal period of the February 2008 decision), which denied service connection for a low back disability, bilateral hearing loss, and tinnitus, these records should have been considered as part of the Veteran's pending service connection claims.  

In March 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.   
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral symptomatic pes planus.

2.  The Veteran's low back disability is causally related to his service-connected bilateral pes planus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability as secondary to the Veteran's service-connected bilateral symptomatic pes planus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a low back disability.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that his currently diagnosed degenerative changes of the lumbar spine, lumbar spondylosis at L4-L5 and L5-S1, and spondylolisthesis at L4-L5, are causally related to his service-connected bilateral symptomatic pes planus.  See Veteran's August 2007 claim, his August 2008 statement, his May 2009 substantive appeal, and the March 2011 Board hearing transcript.  Specifically, the Veteran has reported that, approximately three to four years after separation from service, he developed a limp due to his bilateral pes planus, and that after eight or nine years of limping, he began experiencing low back pain, which has persisted and worsened since.  See March 2011 Board hearing transcript.  As such, the Veteran essentially contends that, his altered gait, which resulted from his service-connected pes planus, caused his current low back disabilities.  In this regard, the Board notes that the Veteran does not contend, nor does the evidence show, that his low back disability is directly related to his military service.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed in more detail below, in this case, because there is no competent evidence showing that the Veteran was diagnosed with degenerative changes and/or arthritis of the spine that was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The evidence of record reveals that, in August 1946, service connection for bilateral symptomatic pes planus was granted, with an effective date of July 4, 1946.  The record also reveals that, during his post-service VA treatment, the Veteran has been diagnosed with moderate degenerative changes in the spine, mild narrowing of all disc spaces with moderate facet atrophy, lumbar spondylosis at L4-L5 and L5-S1, and Grade I spondylolisthesis (anterior) at L4-L5.  In light of the foregoing, because it is undisputed that service connection is in effect for the Veteran's bilateral symptomatic pes planus, and has been diagnosed with several low back disabilities, the Board will focus on the evidence that pertains to whether his degenerative changes of the lumbar spine, mild narrowing of all disc spaces with moderate facet atrophy, lumbar spondylosis, and lumbar spondylolisthesis are related to his military service and/or his service-connected bilateral pes planus.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran's service treatment records show that, at the time of his March 1944 entrance examination and his July 1946 separation examination, the Veteran was noted to have no musculoskeletal defects.  Additionally, these records are devoid of evidence of treatment for, or a diagnosis of, a lumbar spine condition.

Post-service, the Veteran has reported that he first sought treatment for his spine in the 1960's, when he received steroid injections in his back.  See March 2011 Board hearing transcript.  In this regard, however, the Veteran has further reported that, unfortunately, he could not recall the name of the doctor that treated him in the 1960s, and as such, he has been unable to obtain copies of such treatment records.   See March 2011 Board hearing transcript.  

Thereafter, in October 1993, the Veteran sought VA treatment for his low back pain, and x-rays conducted at that time revealed moderate degenerative changes in the spine.  Additionally, in August 2007, the Veteran sought further treatment for his low back pain, reporting that such pain was aggravated by walking; x-rays conducted at that time revealed mild narrowing of all disc spaces and moderate facet arthropathy.  Thereafter, in March 2008, the Veteran sought follow-up treatment for his low back pain, reporting that his pain radiated up from his foot into his left leg and his back.  An MRI conducted at that time revealed lumbar spondylosis at L4-L5 and L5-S1, and Grade I spondylolisthesis (anterior) at L4-L5.  In this regard, the Board notes that the Veteran's has since continued to receive fairly consistent VA treatment for his low back pain. 

Subsequently, in an October 2008 letter, Dr. Alan S. Schwartz reported that the Veteran had been under his care for the past 20 years, noting that the Veteran had a long history of low back pain with radiating pain down his legs, which dated back to his time in service.  Dr. Schwartz then went on to report that the Veteran's flat feet, which were diagnosed during service, were a contributing factor for his current low back pain, and that in his opinion, the Veteran's time in service and his service-connected third degree flat feet were contributing factors to his chronic back pain.  

Additionally, in a March 2011 letter, Dr. Schwartz reported that he had been treating the Veteran's third degree flat feet, which first developed during service, noting that, since service, the Veteran had experienced progressive difficulty walking due to the pain in his legs and low back.  Additionally, Dr. Schwartz reported that the Veteran was currently using a cane at all times, even when walking short distances, except when he needed to use a walker.  Further, Dr. Schwartz noted that the Veteran's MRI results revealed spondylolisthesis and spondylosis.  Dr. Schwartz then went on to state that, after reviewing all of the Veteran's medical records and hearing the Veteran's personal account regarding his symptomatology, it was his professional opinion that it was more likely than not that there was a direct correlation between the Veteran's third degree flat feet and his spondylolisthesis, spondylosis, and his corresponding left leg and low back pain.  Moreover, in support of this opinion, Dr. Schwartz reported that, due to his flat foot disability, the Veteran had favored the left side of his body while walking, thereby aggravating his gait, contributing to his back and leg pain, and ultimately leading to his current low back condition.  

Finally, at his March 2011 Board hearing, the Veteran reported that, shortly after separation from service, he developed a limp as a result of his service-connected pes planus.  In this regard, the Veteran stated that he first began experiencing low back pain after about eight or nine years of limping, and that this pain has since continued to worsen over the years.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the preponderance of the evidence supports the conclusion that the Veteran's current low back disability was caused by his service-connected bilateral pes planus.  In making this determination, the Board finds it particularly significant that, after treating the Veteran for over 20 years, taking a verbal history from the Veteran regarding the history of his foot and back disabilities, and reviewing all of the Veteran's medical records, his private treating doctor, Dr. Schwartz, provided the opinion that it was more likely than not that there was a direct correlation between the Veteran's third degree flat feet (i.e., his service-connected pes planus) and his spondylolisthesis, spondylosis, and corresponding left leg and low back pain.  Moreover, the Board notes that there is no contrary opinion of record.  

Therefore, the Board finds that the Veteran meets all of the elements required for service connection for a low back disability.  The Veteran has a current diagnoses of degenerative changes of the lumbar spine, mild narrowing of all disc spaces with moderate facet atrophy, lumbar spondylosis, and lumbar spondylolisthesis.  Additionally, service connection is currently in effect for the Veteran's bilateral symptomatic pes planus.  Finally, in his June 2008 and March 2011 letters, Dr. Schwartz attributed the Veteran's low back disabilities to his service-connected bilateral pes planus, thereby providing the necessary nexus between his service-connected disability and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a low back disability as secondary to his service-connected bilateral pes planus is granted.  


ORDER

Service connection for a low back disability, as secondary to service-connected bilateral pes planus, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be issued a statement of the case (SOC) as to the issues of entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for tinnitus.

In regard to the Veteran's claims for entitlement to an increased rating for bilateral pes planus; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for tinnitus, the record reflects that these issues were first adjudicated in a February 2008 rating decision.  Subsequently, in April 2008, the Veteran submitted a letter requesting reconsideration of the RO's February 2008 decision, asserting that he was entitled to a higher evaluation for his service connected bilateral pes planus, and was entitled to service connection for bilateral hearing loss and tinnitus.  The Veteran also pointed to additional evidence that would support his claims.  Insofar as the Veteran's April 2008 letter conveyed dissatisfaction with the RO's February 2008 decision and requested a review of that decision, the Board finds that this letter constituted an NOD to the February 2008 rating action.  See 38 C.F.R. §§ 20.201.  In making this determination, the Board points out that the United States Court of Appeals for Veteran's Claims (Court) has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD...finding that a statement constitutes an NOD merely requires finding 'terms that can be reasonably construed as a desire for appellate review.'"  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (citing Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002)).  Here, the Veteran's request for reconsideration of his claims can reasonably be construed as a request for appellate review, and as such, the Board finds that this document constitutes an NOD. Additionally, the Board finds that the Veteran's April 2008 NOD was timely filed with the agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  

The Board acknowledges that, as discussed above, in a July 2008 rating decision, the RO confirmed and continued the 30 percent rating assigned to the Veteran's bilateral pes planus; declined to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss; and declined to reopen the Veteran's claim for entitlement to service connection for tinnitus.  Additionally, the Board acknowledges that, thereafter, in a September 2009 rating decision, the RO confirmed and continued the denial of service connection for bilateral hearing loss and confirmed and continued the denial of service connection for tinnitus.  Significantly, however, to date, it does not appear that the RO has issued a statement of the case (SOC) in response to the Veteran's February 2008 NOD.  In such cases, the Board is required to remand the issue to the RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

In response to the timely NOD filed with the February 2008 rating decision, issue a statement of the case addressing the claims of entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for tinnitus.  Inform the Veteran that in order to complete the appellate process for these issues he should submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


